Title: From Thomas Jefferson to François Soulés, 19 January 1787
From: Jefferson, Thomas
To: Soulés, François



Sir
Paris Jan. 19. 1787.

I have the honour of inclosing to you the sheets on the subject of Wyoming. I have had a long conversation with M. Crevecoeur on them. He knows well that canton. He was in the neighborhood of the place when it was destroyed, saw great numbers of the fugitives, aided them with his waggons, and had the story from all their mouths. He committed notes to writing in the moment, which are now in Normandy at his father’s. He has written for them, and they will be here in 5. or 6. days, when he promises to put them into my hands. He says there will be a great deal to alter in your narration, and that it must assume a different face, more favorable both to the British and Indians. His veracity may be relied on, and I told him I was sure your object was truth, and to render your work estimable by that character, that I thought you would wait, and readily make any changes upon evidence which should be satisfactory to you. The moment I receive his notes I will communicate them to you; I have the honour to be with much respect Sir Your most obedt. humble servt.,

Th: Jefferson

